                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

NIKKI BOLLINGER GRAE, ET AL.,                        )
                                                     )
         Plaintiffs,                                 )
                                                     )
v.                                                   )      Civil No. 3:16-cv-02267
                                                     )      Judge Trauger
CORRECTIONS CORPORATION                              )
OF AMERICA, ET AL.,                                  )
                                                     )
         Defendants.                                 )

                                             ORDER

         The parties have informed the court that this case has settled. It is therefore ORDERED

that all pending deadlines are hereby STAYED, and the trial scheduled to begin on May 10, 2021

and the pretrial conference scheduled for April 30, 2021 are being removed from the court’s

calendar.

         It is so ORDERED.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:16-cv-02267 Document 457 Filed 04/16/21 Page 1 of 1 PageID #: 24698
